321, 324 (1996). We therefore conclude that the district court did not err

                      in denying appellant's motion, and we

                                               ORDER the judgment of the district court AFFIRMED. 2
Johns.
cc:             Chief Judge, Tenth Judicial District
                                      Hon. Charles M. McGee, Senior Judge
                                      Ronald Alex Stevenson
                                      Churchill County District Attorney
                                      Attorney General/Carson City
                                      Churchill County Clerk




                                      2We
                                  have reviewed all documents that appellant has submitted in
                      proper person to the clerk of this court in this matter, and we conclude
                      that no relief based upon those submissions is warranted. To the extent
                      that appellant has attempted to present claims or facts in those
                      submissions which were not previously presented in the proceedings
                      below, we have declined to consider them in the first instance.



    SUPREME COURT
            OF
         NEVADA
                                                                      2
    (0) 1947A

=                   ;4•71 -7'A-.7.7       .==